--------------------------------------------------------------------------------

SHARE EXCHANGE AND ROYALTY AGREEMENT

THIS AGREEMENT is made effective as of the 14th day of April, 2015.

AMONG:

> > WOLVERINE EXPLORATION INC., a State of Nevada corporation with an office at
> > 4055 McLean Road, Quesnel, British Columbia, Canada, V2J 6V5.
> > 
> > (“Pubco”)

AND:

> > ENIGMAMOBIL INC., a Province of Alberta corporation with an office at 103
> > Huntcroft Place NE, Calgary, ABN, T2K 4E6.
> > 
> > (“Priveco”)

AND:

> > DAVE CHALK, with an address at with an address at 20629 86 Ave, Langley, BC,
> > V1M 3X3 (as listed on Schedule 1 attached hereto).
> > 
> > (the “Selling Shareholder”)

WHEREAS:

A.

the Selling Shareholder is the registered and beneficial owners of all 100
issued and outstanding common shares in the capital stock of Priveco;

    B.

Priveco is the legal and equitable owner of all right, title and interest in and
to the Intellectual Property Assets as defined in Section 3.18 of this
Agreement;

    C.

Pubco has agreed to issue 300,000,000 common shares in the capital stock of
Pubco as of the Closing Date (as defined herein) to the Selling Shareholder as
consideration for the purchase by Pubco of:


  i.

25 common shares of Priveco held by the Selling Shareholder, representing 25% of
all issued and outstanding common shares of the Priveco, on the Closing Date;
and

        ii.

a 25% royalty of all gross revenues from the sales of licenses to the
Intellectual Property Assets as defined in Section 3.18 of this Agreement; and


D.

upon the terms and subject to the conditions set forth in this Agreement, the
Selling Shareholder has agreed to sell 25 of the issued and outstanding common
shares of Priveco held by the Selling Shareholder to Pubco and Priveco granting
a 25% royalty on all sales of licenses to the Intellectual Property in exchange
for the issuance of the Pubco Shares (as defined herein) by Pubco to the Selling
Shareholder.


--------------------------------------------------------------------------------

- 2 -

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

1.

DEFINITIONS

      1.1

Definitions. The following terms have the following meanings, unless the context
indicates otherwise:

      (a)

“Agreement” shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement;

      (b)

“Closing” shall mean the completion of the Transaction, in accordance with
Section 7 hereof, at which the Closing Documents shall be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;

      (c)

“Closing Date” shall mean a date mutually agreed upon by the parties hereto in
writing and in accordance with Section 10.6 following the satisfaction or waiver
by Pubco and Priveco of the conditions precedent set out in Sections 5.1 and
5.2, respectively;

      (d)

“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement;

      (e)

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended;

      (f)

“Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;

      (g)

“Priveco Accounting Date” shall mean the date being that of the end of the most
recent financial quarter of Priveco;

      (h)

“Priveco Financial Statements” shall mean the audited balance sheet of Priveco
dated as of the most recent fiscal year end of Priveco, together with related
statements of income, cash flows, and changes in shareholder’s equity for the
most recent fiscal year end of Priveco and the unaudited balance sheet of
Priveco dated as of the Priveco Accounting Date, together with related
statements of income, cash flows, and changes in shareholder’s equity for the
interim period ended on the Priveco Accounting Date;

      (i)

“Priveco Shares” shall mean the 25 common shares of Priveco held by the Selling
Shareholder, being 25% of all of the issued and outstanding common shares of
Priveco beneficially held, either directly or indirectly, by the Selling
Shareholder;

      (j)

“Pubco Financing” shall have the meaning defined in Section 6.1(d) hereof;

      (k)

“Pubco Shares” shall mean the 300,000,000 fully paid and non-assessable common
shares of Pubco at a deemed price per share of USD $0.01, to be issued to the
Selling Shareholder by Pubco on the Closing.


--------------------------------------------------------------------------------

- 3 -

  (l)

“SEC” shall mean the Securities and Exchange Commission;

        (m)

“Securities Act” shall mean the United States Securities Act of 1933, as
amended;

        (n)

“Taxes” shall include international, federal, state, provincial and local income
taxes, capital gains tax, value-added taxes, franchise, personal property and
real property taxes, levies, assessments, tariffs, duties (including any customs
duty), business license or other fees, sales, use and any other taxes relating
to the assets of the designated party or the business of the designated party
for all periods up to and including the Closing Date, together with any related
charge or amount, including interest, fines, penalties and additions to tax, if
any, arising out of tax assessments; and

        (o)

“Transaction” shall mean the purchase of the Priveco Shares by Pubco from the
Selling Shareholder and the grant of the Royalty as defined in Section 2.6 of
this Agreement by Priveco to Pubco in consideration for the issuance of the
Pubco Shares to the Selling Shareholder.


1.2

Schedules. The following schedules are attached to and form part of this
Agreement:


  Schedule 1 – Selling Shareholder   Schedule 2 – Certificate of Non-U.S.
Shareholder   Schedule 3 – Directors and Officers of Priveco   Schedule 4 –
Directors and Officers of Pubco Schedule 5 –

Priveco Material Leases, Subleases, Claims, Capital Expenditures, Taxes and
Other Property Interests

  Schedule 6 – Priveco Intellectual Property   Schedule 7 – Priveco Material
Contracts   Schedule 8 – Priveco Employment Agreements and Arrangements  
Schedule 9 – Subsidiaries


1.3

Currency. All references to currency referred to in this Agreement are in United
States Dollars (USD$), unless expressly stated otherwise.

    2.

THE OFFER, PURCHASE AND SALE OF SHARES AND THE ROYALTY

    2.1

Offer, Purchase and Sale of Shares. Subject to the terms and conditions of this
Agreement, the Selling Shareholder hereby covenants and agrees to sell, assign
and transfer to Pubco, and Pubco hereby covenants and agrees to purchase from
the Selling Shareholder all of the Priveco Shares held by the Selling
Shareholder.

    2.2

Consideration. As consideration for the sale of the Priveco Shares by the
Selling Shareholder to Pubco, Pubco shall allot and issue the Pubco Shares to
the Selling Shareholder or their nominees in the amount set out opposite each
Selling Shareholder’s name in Schedule 1. The Selling Shareholder acknowledges
and agrees that the Pubco Shares are being issued pursuant to an exemption from
the prospectus and registration requirements of the Securities Act. As required
by applicable securities law, the Selling Shareholder agrees to abide by all
applicable resale restrictions and hold periods imposed by all applicable
securities legislation. All certificates representing the Pubco Shares issued on
Closing will be endorsed with the following legend pursuant to the Securities
Act in order to reflect the fact that the Pubco Shares will be issued to the
Selling Shareholder pursuant to an exemption from the registration requirements
of the Securities Act:


--------------------------------------------------------------------------------

- 4 -

For the Selling Shareholder who is not resident in the United States:

> > “THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE
> > TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN)
> > PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
> > AMENDED (THE “1933 ACT”).
> > 
> > NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE
> > 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY
> > NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS
> > DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS
> > OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION
> > STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR
> > IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933
> > ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
> > LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
> > CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S.
> > PERSON” ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.”

2.3

Share Exchange Procedure. The Selling Shareholder shall exchange his certificate
representing the Priveco Shares by delivering such certificate to Pubco duly
executed and endorsed in blank (or accompanied by duly executed stock powers
duly endorsed in blank), in each case in proper form for transfer, with
signatures guaranteed, and, if applicable, with all stock transfer and any other
required documentary stamps affixed thereto and with appropriate instructions to
allow the transfer agent to issue certificates for the Pubco Shares to the
holder thereof, together with a Certificate of Non-U.S. Shareholder (the
“Certificate of Non-U.S. Shareholder”), a copy of which is set out in Schedule
2.

    2.4

Fractional Shares. Notwithstanding any other provision of this Agreement, no
certificate for fractional shares of the Pubco Shares will be issued in the
Transaction. In lieu of any such fractional shares the Selling Shareholder would
otherwise be entitled to receive upon surrender of certificates representing the
Priveco Shares for exchange pursuant to this Agreement, the Selling Shareholder
will be entitled to have such fraction rounded up to the nearest whole number of
Pubco Shares and will receive from Pubco a stock certificate representing same.

    2.5

Restricted Securities. The Selling Shareholder acknowledges that the Pubco
Shares issued pursuant to the terms and conditions set forth in this Agreement
will have such hold periods as are required under applicable securities laws and
as a result may not be sold, transferred or otherwise disposed, except pursuant
to an effective registration statement under the Securities Act, or pursuant to
an exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and in each case only in accordance with all
applicable securities laws.

    2.6

Royalty. As consideration for the purchase of the Priveco Shares by Pubco from
the Selling Shareholder, Priveco shall grant to Pubco the transferrable and
assignable, in whole or in part, right to a 25% royalty paid in cash every
calendar quarter of all gross revenues from the sales of licenses to the
Intellectual Property Assets as defined in Section 3.18 of this Agreement (the
“Royalty”).


--------------------------------------------------------------------------------

- 5 -

3.

REPRESENTATIONS AND WARRANTIES OF PRIVECO AND THE SELLING SHAREHOLDER

   

Priveco and the Selling Shareholder, jointly and severally, represent and
warrant to Pubco, and acknowledge that Pubco is relying upon such
representations and warranties, in connection with the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of Pubco, as follows:

    3.1

Organization and Good Standing. Priveco is a corporation duly organized, validly
existing and in good standing under the laws of the Province of Alberta and has
the requisite corporate power and authority to own, lease and to carry on its
business as now being conducted. Priveco is duly qualified to do business and is
in good standing as a corporation in each of the jurisdictions in which Priveco
owns property, leases property, does business, or is otherwise required to do
so, where the failure to be so qualified would have a material adverse effect on
the business of Priveco taken as a whole.

    3.2

Authority. Priveco has all requisite corporate power and authority to execute
and deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “Priveco Documents”) to be signed by Priveco and to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of each of the Priveco Documents by Priveco
and the consummation of the transactions contemplated hereby have been duly
authorized by Priveco’s board of directors. No other corporate or shareholder
proceedings on the part of Priveco is necessary to authorize such documents or
to consummate the transactions contemplated hereby. This Agreement has been, and
the other Priveco Documents when executed and delivered by Priveco as
contemplated by this Agreement will be, duly executed and delivered by Priveco
and this Agreement is, and the other Priveco Documents when executed and
delivered by Priveco as contemplated hereby will be, valid and binding
obligations of Priveco enforceable in accordance with their respective terms
except:


  (a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

        (b)

as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

        (c)

as limited by public policy.


3.3

Capitalization of Priveco. The entire authorized capital stock and other equity
securities of Priveco consists of an unlimited number of common shares with no
par value per share (the “Priveco Common Stock”), and unlimited shares of
preference shares. As of the date of this Agreement and on the Closing Date,
there are 100 shares of Priveco Common Stock issued and outstanding and no
shares of preferred stock issued and outstanding. All of the issued and
outstanding shares of Priveco Common Stock have been duly authorized, are
validly issued, were not issued in violation of any pre-emptive rights and are
fully paid and non-assessable, are not subject to pre-emptive rights and were
issued in full compliance with the laws of the Province of Alberta. There are no
outstanding options, warrants, subscriptions, conversion rights, or other
rights, agreements, or commitments obligating Priveco to issue any additional
common shares of Priveco Common Stock, or any other securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire from
Priveco any common shares of Priveco Common Stock. There are no agreements
purporting to restrict the transfer of the Priveco Common Stock, no voting
agreements, shareholders’ agreements, voting trusts, or other arrangements
restricting or affecting the voting of the Priveco Common Stock.


--------------------------------------------------------------------------------

- 6 -

3.4

Title and Authority of Selling Shareholder. The Selling Shareholder is and will
be as of the Closing, the registered and beneficial owner of and will have good
and marketable title to all of the Priveco Common Stock held by him, her or it
and will hold such free and clear of all liens, charges and encumbrances
whatsoever; and such Priveco Common Stock held by such Selling Shareholder has
been duly and validly issued and are outstanding as fully paid and
non-assessable common shares in the capital stock of Priveco. Each of the
Selling Shareholder has due and sufficient right and authority to enter into
this Agreement on the terms and conditions herein set forth and to transfer the
registered, legal and beneficial title and ownership of the Priveco Common Stock
held by it.

    3.5

Shareholders of Priveco Common Stock. Schedule 1 contains a true and complete
list of the holders of all issued and outstanding shares of the Priveco Common
Stock including each holder’s name, address and number of Priveco Shares held.

    3.6

Directors and Officers of Priveco. The duly elected or appointed directors and
the duly appointed officers of Priveco are as set out in Schedule 3.

    3.7

Corporate Records of Priveco. The corporate records of Priveco, as required to
be maintained by it pursuant to all applicable laws, are accurate, complete and
current in all material respects, and the minute book of Priveco is, in all
material respects, correct and contains all records required by all applicable
laws, as applicable, in regards to all proceedings, consents, actions and
meetings of the shareholders and the board of directors of Priveco.

    3.8

Non-Contravention. Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction, will:


  (a)

conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Priveco or any of its subsidiaries under any term, condition or
provision of any loan or credit agreement, note, debenture, bond, mortgage,
indenture, lease or other agreement, instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Priveco
or any of its subsidiaries, or any of their respective material property or
assets;

        (b)

violate any provision of the constating documents of Priveco, any of its
subsidiaries or any applicable laws; or

        (c)

violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Priveco, any of its
subsidiaries or any of their respective material property or assets.


3.9

Actions and Proceedings. To the best knowledge of Priveco, there is no basis for
and there is no action, suit, judgment, claim, demand or proceeding outstanding
or pending, or threatened against or affecting Priveco, any of its subsidiaries
or which involves any of the business, or the properties or assets of Priveco or
any of its subsidiaries that, if adversely resolved or determined, would have a
material adverse effect on the business, operations, assets, properties,
prospects, or conditions of Priveco and its subsidiaries taken as a whole (a
“Priveco Material Adverse Effect”). There is no reasonable basis for any claim
or action that, based upon the likelihood of its being asserted and its success
if asserted, would have such a Priveco Material Adverse Effect.


--------------------------------------------------------------------------------

- 7 -

3.10

Compliance.


  (a)

To the best knowledge of Priveco, Priveco and each of its subsidiaries is in
compliance with, is not in default or violation in any material respect under,
and has not been charged with or received any notice at any time of any material
violation of any statute, law, ordinance, regulation, rule, decree or other
applicable regulation to the business or operations of Priveco and its
subsidiaries;

        (b)

To the best knowledge of Priveco, neither Priveco nor any of its subsidiaries is
subject to any judgment, order or decree entered in any lawsuit or proceeding
applicable to its business and operations that would constitute a Priveco
Material Adverse Effect;

        (c)

Each of Priveco and, if any, its subsidiaries has duly filed all reports and
returns required to be filed by it with governmental authorities and has
obtained all governmental permits and other governmental consents, except as may
be required after the execution of this Agreement. All of such permits and
consents are in full force and effect, and no proceedings for the suspension or
cancellation of any of them, and no investigation relating to any of them, is
pending or to the best knowledge of Priveco, threatened, and none of them will
be adversely affected by the consummation of the Transaction; and

        (d)

Each of Priveco and its subsidiaries has operated in material compliance with
all laws, rules, statutes, ordinances, orders and regulations applicable to its
business. Neither Priveco nor any of its subsidiaries has received any notice of
any violation thereof, nor is Priveco aware of any valid basis therefore.


3.11

Filings, Consents and Approvals. No filing or registration with, no notice to
and no permit, authorization, consent, or approval of any public or governmental
body or authority or other person or entity is necessary for the consummation by
Priveco or any of its subsidiaries of the Transaction contemplated by this
Agreement or to enable Pubco to continue to conduct Priveco’s business after the
Closing Date in a manner which is consistent with that in which the business is
presently conducted.

      3.12

Absence of Undisclosed Liabilities. Neither Priveco nor any of its subsidiaries
has any material Liabilities or obligations either direct or indirect, matured
or unmatured, absolute, contingent or otherwise that exceed $5,000, which have
either been disclosed or:

      (a)

will be set forth in the Priveco Financial Statements;

      (b)

did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Pubco; or

      (c)

have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business since the date of the last Priveco Financial Statements.


--------------------------------------------------------------------------------

- 8 -

3.13

Tax Matters.


  (a)

As of the date hereof:

          (i)

each of Priveco and its subsidiaries has timely filed all tax returns in
connection with any Taxes which are required to be filed on or prior to the date
hereof, taking into account any extensions of the filing deadlines which have
been validly granted to Priveco or its subsidiaries, and

          (ii)

all such returns are true and correct in all material respects;


  (b)

each of Priveco and its subsidiaries has paid all Taxes that have become or are
due with respect to any period ended on or prior to the date hereof, and has
established an adequate reserve therefore on its balance sheets for those Taxes
not yet due and payable, except for any Taxes the non-payment of which will not
have a Priveco Material Adverse Effect;

        (c)

neither Priveco nor any of its subsidiaries is presently under or has received
notice of, any contemplated investigation or audit by regulatory or governmental
agency of body or any foreign or state taxing authority concerning any fiscal
year or period ended prior to the date hereof;

        (d)

all Taxes required to be withheld on or prior to the date hereof from employees
for income Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes have been properly withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate governmental agency;
and

        (e)

to the best knowledge of Priveco, the Priveco Financial Statements will contain
full provision for all Taxes including any deferred Taxes that may be assessed
to Priveco or its subsidiaries for the accounting period ended on the Priveco
Accounting Date or for any prior period in respect of any transaction, event or
omission occurring, or any profit earned, on or prior to the Priveco Accounting
Date or for any profit earned by Priveco on or prior to the Priveco Accounting
Date or for which Priveco is accountable up to such date and all contingent
Liabilities for Taxes have been provided for or disclosed in the Priveco
Financial Statements.


3.14

Absence of Changes. Since the Priveco Accounting Date, neither Priveco or any of
its subsidiaries has:

      (a)

incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

      (b)

sold, encumbered, assigned or transferred any material fixed assets or
properties except for ordinary course business transactions consistent with past
practice;

      (c)

created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of
Priveco or its subsidiaries to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;


--------------------------------------------------------------------------------

- 9 -

  (d)

made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

        (e)

declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

        (f)

suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;

        (g)

suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

        (h)

received notice or had knowledge of any actual or threatened labour trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

        (i)

made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $5,000;

        (j)

other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

        (k)

entered into any transaction other than in the ordinary course of business
consistent with past practice; or

        (l)

agreed, whether in writing or orally, to do any of the foregoing.


3.15

Absence of Certain Changes or Events. Since the Priveco Accounting Date, there
will have not been:

      (a)

a Priveco Material Adverse Effect; or

      (b)

any material change by Priveco in its accounting methods, principles or
practices.


3.16

Subsidiaries. Except as set forth on Schedule 9, Priveco does not have any
subsidiaries or agreements of any nature to acquire any subsidiary or to acquire
or lease any other business operations. Each subsidiary of Priveco is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation and has the requisite corporate power and
authority to own, lease and to carry on its business as now being conducted.
Each subsidiary of Priveco is duly qualified to do business and is in good
standing as a corporation in each of the jurisdictions in which Priveco owns
property, leases property, does business, or is otherwise required to do so,
where the failure to be so qualified would have a material adverse effect on the
business of Priveco and its subsidiaries taken as a whole. Priveco owns all of
the shares of each subsidiary of Priveco and there are no outstanding options,
warrants, subscriptions, conversion rights, or other rights, agreements, or
commitments obligating any subsidiary of Priveco to issue any additional common
shares of such subsidiary, or any other securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire from any
subsidiary of Priveco any shares of such subsidiary.


--------------------------------------------------------------------------------

- 10 -

3.17

Personal Property. Each of Priveco and its subsidiaries possesses, and has good
and marketable title of all property necessary for the continued operation of
the business of Priveco and its subsidiaries as presently conducted and as
represented to Pubco. All such property is used in the business of Priveco and
its subsidiaries. All such property is in reasonably good operating condition
(normal wear and tear excepted), and is reasonably fit for the purposes for
which such property is presently used. All material equipment, furniture,
fixtures and other tangible personal property and assets owned or leased by
Priveco and its subsidiaries is owned by Priveco or its subsidiaries free and
clear of all liens, security interests, charges, encumbrances, and other adverse
claims, except as disclosed in Schedule 5.

    3.18

Intellectual Property


  (a)

Intellectual Property Assets. Priveco and its subsidiaries own or hold an
interest in all intellectual property assets necessary for the operation of the
business of Priveco and its subsidiaries as it is currently conducted as of the
date of this Agreement and immediately prior to the Closing (collectively, the
“Intellectual Property Assets”), including:

          (i)

all functional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, the “Marks”);

          (ii)

all patents, patent applications, and inventions, methods, processes and
discoveries that may be patentable (collectively, the “Patents”);

          (iii)

all copyrights in both published works and unpublished works (collectively, the
“Copyrights”); and

          (iv)

all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints owned, used, or licensed by Priveco and its subsidiaries as licensee or
licensor (collectively, the “Trade Secrets”).


  (b)

Agreements. Schedule 6 contains a complete and accurate list and summary
description, including any royalties paid or received by Priveco and its
subsidiaries, of all contracts and agreements relating to the Intellectual
Property Assets to which Priveco and its subsidiaries is a party or by which
Priveco and its subsidiaries is bound, except for any license implied by the
sale of a product and perpetual, paid-up licenses for commonly available
software programs with a value of less than $500 under which Priveco or its
subsidiaries is the licensee. To the best knowledge of Priveco, there are no
outstanding or threatened disputes or disagreements with respect to any such
agreement.

        (c)

Intellectual Property and Know-How Necessary for the Business. Except as
identified in Schedule 6, Priveco and its subsidiaries is the owner of all
right, title, and interest in and to each of the Intellectual Property Assets,
free and clear of all liens, security interests, charges, encumbrances, and
other adverse claims, and has the right to use without payment to a third party
of all the Intellectual Property Assets. Except as set forth in Schedule 6, all
former and current employees and contractors of Priveco and its subsidiaries
have executed written contracts, agreements or other undertakings with Priveco
and its subsidiaries that assign all rights to any inventions, improvements,
discoveries, or information relating to the business of Priveco and its
subsidiaries. No employee, director, officer or shareholder of Priveco or any of
its subsidiaries owns directly or indirectly in whole or in part, any
Intellectual Property Asset which Priveco or any of its subsidiaries is
presently using or which is necessary for the conduct of its business. To the
best knowledge of Priveco, no employee or contractor of Priveco or its
subsidiaries has entered into any contract or agreement that restricts or limits
in any way the scope or type of work in which the employee may be engaged or
requires the employee to transfer, assign, or disclose information concerning
his work to anyone other than Priveco or its subsidiaries.


--------------------------------------------------------------------------------

- 11 -

  (d)

Patents. Except as set out in Schedule 6, neither Priveco nor any of its
subsidiaries holds any right, title or interest in and to any Patent and Priveco
has not filed any patent application with any third party. To the best knowledge
of Priveco, none of the products manufactured and sold, nor any process or
know-how used, by Priveco or any of its subsidiaries infringes or is alleged to
infringe any patent or other proprietary night of any other person or entity.

        (e)

Trademarks. Except as set out in Schedule 6, neither Priveco nor any of its
subsidiaries holds any right, title or interest in and to any Mark and Priveco
has not registered or filed any application to register any Mark with any third
party. To the best knowledge of Priveco, none of the Marks, if any, used by
Priveco or any of its subsidiaries infringes or is alleged to infringe any trade
name, trademark, or service mark of any third party.

        (f)

Copyrights. Schedule 6 contains a complete and accurate list and summary
description of all Copyrights. Priveco and its subsidiaries is the owner of all
right, title, and interest in and to each of the Copyrights, free and clear of
all liens, security interests, charges, encumbrances, and other adverse claims.
If applicable, all registered Copyrights are currently in compliance with formal
legal requirements, are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety days after the
Closing Date. To the best knowledge of Priveco, no Copyright is infringed or has
been challenged or threatened in any way and none of the subject matter of any
of the Copyrights infringes or is alleged to infringe any copyright of any third
party or is a derivative work based on the work of a third party. All works
encompassed by the Copyrights have been marked with the proper copyright notice.

        (g)

Trade Secrets. Each of Priveco and its subsidiaries has taken all reasonable
precautions to protect the secrecy, confidentiality, and value of its Trade
Secrets. Each of Priveco and its subsidiaries has good title and an absolute
right to use the Trade Secrets. The Trade Secrets are not part of the public
knowledge or literature, and to the best knowledge of Priveco, have not been
used, divulged, or appropriated either for the benefit of any person or entity
or to the detriment of Priveco or any of its subsidiaries. No Trade Secret is
subject to any adverse claim or has been challenged or threatened in any way.


3.19

Employees and Consultants. All employees and consultants of Priveco and its
subsidiaries have been paid all salaries, wages, income and any other sum due
and owing to them by Priveco or its subsidiaries, as at the end of the most
recent completed pay period, or such amounts have been accrued, as indicated on
the Priveco Financial Statements. Neither Priveco nor any of its subsidiaries is
aware of any labor conflict with any employees that might reasonably be expected
to have a Priveco Material Adverse Effect. To the best knowledge of Priveco, no
employee of Priveco or any of its subsidiaries is in violation of any term of
any employment contract, non- disclosure agreement, non-competition agreement or
any other contract or agreement relating to the relationship of such employee
with Priveco or its subsidiaries or any other nature of the business conducted
or to be conducted by Priveco its subsidiaries.


--------------------------------------------------------------------------------

- 12 -

3.20

Real Property. Neither Priveco nor any of its subsidiaries owns any real
property. Each of the material leases, subleases, claims or other real property
interests (collectively, the “Leases”) to which Priveco or any of its
subsidiaries is a party or is bound, as set out in Schedule 5, is legal, valid,
binding, enforceable and in full force and effect in all material respects. All
rental and other payments required to be paid by Priveco and its subsidiaries
pursuant to any such Leases have been duly paid and no event has occurred which,
upon the passing of time, the giving of notice, or both, would constitute a
breach or default by any party under any of the Leases. The Leases will continue
to be legal, valid, binding, enforceable and in full force and effect on
identical terms following the Closing Date. Neither Priveco nor any of its
subsidiaries has assigned, transferred, conveyed, mortgaged, deeded in trust, or
encumbered any interest in the Leases or the leasehold property pursuant
thereto.

    3.21

Material Contracts and Transactions. Schedule 7 attached hereto lists each
material contract, agreement, license, permit, arrangement, commitment,
instrument or contract to which Priveco or any of its subsidiaries is a party
(each, a “Contract”). Each Contract is in full force and effect, and there
exists no material breach or violation of or default by Priveco or any of its
subsidiaries under any Contract, or any event that with notice or the lapse of
time, or both, will create a material breach or violation thereof or default
under any Contract by Priveco or any of its subsidiaries. The continuation,
validity, and effectiveness of each Contract will in no way be affected by the
consummation of the Transaction contemplated by this Agreement. There exists no
actual or threatened termination, cancellation, or limitation of, or any
amendment, modification, or change to any Contract.

    3.22

Certain Transactions. Neither Priveco nor any of its subsidiaries is a guarantor
or indemnitor of any indebtedness of any third party, including any person, firm
or corporation.

    3.23

No Brokers. Neither Priveco nor any of its subsidiaries has incurred any
independent obligation or liability to any party for any brokerage fees, agent’s
commissions, or finder’s fees in connection with the Transaction contemplated by
this Agreement.

    3.24

Completeness of Disclosure. No representation or warranty by Priveco in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Pubco pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

Notwithstanding Section 10.1 hereof, the representations and warranties
contained in this Section 3 shall survive the Closing indefinitely.

4.         REPRESENTATIONS AND WARRANTIES OF PUBCO

Pubco represents and warrants to Priveco and the Selling Shareholder and
acknowledges that Priveco and the Selling Shareholder is relying upon such
representations and warranties in connection with the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of Priveco or the Selling Shareholder, as follows:

--------------------------------------------------------------------------------

- 13 -

4.1

Organization and Good Standing. Pubco is duly incorporated, organized, validly
existing and in good standing under the laws of the State of Nevada and has all
requisite corporate power and authority to own, lease and to carry on its
business as now being conducted. Pubco is qualified to do business and is in
good standing as a foreign corporation in each of the jurisdictions in which it
owns property, leases property, does business, or is otherwise required to do
so, where the failure to be so qualified would have a material adverse effect on
the businesses, operations, or financial condition of Pubco.

      4.2

Authority. Pubco has all requisite corporate power and authority to execute and
deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “Pubco Documents”) to be signed by Pubco and to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of each of the Pubco Documents by Pubco and the
consummation by Pubco of the transactions contemplated hereby have been duly
authorized by its board of directors and no other corporate or shareholder
proceedings on the part of Pubco is necessary to authorize such documents or to
consummate the transactions contemplated hereby. This Agreement has been, and
the other Pubco Documents when executed and delivered by Pubco as contemplated
by this Agreement will be, duly executed and delivered by Pubco and this
Agreement is, and the other Pubco Documents when executed and delivered by
Pubco, as contemplated hereby will be, valid and binding obligations of Pubco
enforceable in accordance with their respective terms, except:

      (a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

      (b)

as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

      (c)

as limited by public policy.


4.3

Capitalization of Pubco. The entire authorized capital stock and other equity
securities of Pubco consists of 500,000,000 shares of common stock with a par
value of $0.001 (the “Pubco Common Stock”) as of the date of this Agreement. As
of the date of this Agreement, there are 200,563,333 shares of Pubco Common
Stock issued and outstanding. All of the issued and outstanding shares of Pubco
Common Stock have been duly authorized, are validly issued, were not issued in
violation of any pre-emptive rights and are fully paid and non-assessable, are
not subject to pre-emptive rights and were issued in full compliance with all
federal, state, and local laws, rules and regulations. Except as contemplated by
this Agreement, there are no outstanding options, warrants, subscriptions,
phantom shares, conversion rights, or other rights, agreements, or commitments
obligating Pubco to issue any additional shares of Pubco Common Stock, other
than a share exchange agreement to be entered into among Pubco and or any other
securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire from Pubco any shares of Pubco Common Stock as of the
date of this Agreement. There are no agreements purporting to restrict the
transfer of the Pubco Common Stock, no voting agreements, voting trusts, or
other arrangements restricting or affecting the voting of the Pubco Common
Stock.

    4.4

Directors and Officers of Pubco. The duly elected or appointed directors and the
duly appointed officers of Pubco are as listed on Schedule 4.


--------------------------------------------------------------------------------

- 14 -

4.5

Corporate Records of Pubco. The corporate records of Pubco, as required to be
maintained by it pursuant to the laws of the State of Nevada are accurate,
complete and current in all material respects, and the minute book of Pubco is,
in all material respects, correct and contains all material records required by
the law of the State of Nevada in regards to all proceedings, consents, actions
and meetings of the shareholders and the board of directors of Pubco.

    4.6

Non-Contravention. Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction, will:


  (a)

conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Pubco under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Pubco or any of its material property or
assets;

        (b)

violate any provision of the applicable incorporation or charter documents of
Pubco; or

        (c)

violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Pubco or any of its
material property or assets.


4.7

Validity of Pubco Common Stock Issuable upon the Transaction. The Pubco Shares
to be issued to the Selling Shareholder upon consummation of the Transaction in
accordance with this Agreement will, upon issuance, have been duly and validly
authorized and, when so issued in accordance with the terms of this Agreement,
will be duly and validly issued, fully paid and non- assessable.

      4.8

Actions and Proceedings. To the best knowledge of Pubco, there is no claim,
charge, arbitration, grievance, action, suit, investigation or proceeding by or
before any court, arbiter, administrative agency or other governmental authority
now pending or, to the best knowledge of Pubco, threatened against Pubco which
involves any of the business, or the properties or assets of Pubco that, if
adversely resolved or determined, would have a material adverse effect on the
business, operations, assets, properties, prospects or conditions of Pubco taken
as a whole (a “Pubco Material Adverse Effect”). There is no reasonable basis for
any claim or action that, based upon the likelihood of its being asserted and
its success if asserted, would have such a Pubco Material Adverse Effect.

      4.9

Compliance.

      (a)

To the best knowledge of Pubco, Pubco is in compliance with, is not in default
or violation in any material respect under, and has not been charged with or
received any notice at any time of any material violation of any statute, law,
ordinance, regulation, rule, decree or other applicable regulation to the
business or operations of Pubco;

      (b)

To the best knowledge of Pubco, Pubco is not subject to any judgment, order or
decree entered in any lawsuit or proceeding applicable to its business and
operations that would constitute a Pubco Material Adverse Effect;


--------------------------------------------------------------------------------

- 15 -

  (c)

Pubco has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement. All of such permits and consents are in full force and effect, and no
proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Pubco, threatened, and none of them will be affected in a material adverse
manner by the consummation of the Transaction; and

        (d)

Pubco has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business. Pubco has not
received any notice of any violation thereof, nor is Pubco aware of any valid
basis therefore.


4.10

Filings, Consents and Approvals. No filing or registration with, no notice to
and no permit, authorization, consent, or approval of any public or governmental
body or authority or other person or entity is necessary for the consummation by
Pubco of the Transaction contemplated by this Agreement to continue to conduct
its business after the Closing Date in a manner which is consistent with that in
which it is presently conducted.

      4.11

Absence of Undisclosed Liabilities. Pubco has no material Liabilities or
obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise, which:

      (a)

did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Priveco; or

      (b)

have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business.


4.12

Tax Matters.

        (a)

As of the date hereof:

        (i)

Pubco has timely filed all tax returns in connection with any Taxes which are
required to be filed on or prior to the date hereof, taking into account any
extensions of the filing deadlines which have been validly granted to them, and

        (ii)

all such returns are true and correct in all material respects;


  (b)

Pubco has paid all Taxes that have become or are due with respect to any period
ended on or prior to the date hereof;

        (c)

Pubco is not presently under and has not received notice of, any contemplated
investigation or audit by the Internal Revenue Service or any foreign or state
taxing authority concerning any fiscal year or period ended prior to the date
hereof; and

        (d)

All Taxes required to be withheld on or prior to the date hereof from employees
for income Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes have been properly withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate governmental agency.


4.13

Absence of Changes. Except as contemplated in this Agreement, Pubco has not:


--------------------------------------------------------------------------------

- 16 -

  (a)

incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

        (b)

sold, encumbered, assigned or transferred any material fixed assets or
properties;

        (c)

created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of
Pubco to any mortgage, lien, pledge, security interest, conditional sales
contract or other encumbrance of any nature whatsoever;

        (d)

made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

        (e)

declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

        (f)

suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;

        (g)

suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

        (h)

received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

        (i)

made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $5,000;

        (j)

other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

        (k)

entered into any transaction other than in the ordinary course of business
consistent with past practice; or

        (l)

agreed, whether in writing or orally, to do any of the foregoing.


4.14

Absence of Certain Changes or Events. There has not been:


  (a)

a Pubco Material Adverse Effect; or


--------------------------------------------------------------------------------

- 17 -

  (b)

any material change by Pubco in its accounting methods, principles or practices.


4.15

Subsidiaries. Except as disclosed in this Agreement, Pubco does not have any
subsidiaries or agreements of any nature to acquire any subsidiary or to acquire
or lease any other business operations.

    4.16

Personal Property. There are no material equipment, furniture, fixtures and
other tangible personal property and assets owned or leased by Pubco.

    4.17

Employees and Consultants. Pubco does not have any employees or consultants.

    4.18

Material Contracts and Transactions. Other than as expressly contemplated by
this Agreement, there are no material contracts, agreements, licenses, permits,
arrangements, commitments, instruments, understandings or contracts, whether
written or oral, express or implied, contingent, fixed or otherwise, to which
Pubco is a party except as disclosed in writing to Priveco.

    4.19

No Brokers. Pubco has not incurred any obligation or liability to any party for
any brokerage fees, agent’s commissions, or finder’s fees in connection with the
Transaction contemplated by this Agreement.

    4.20

Completeness of Disclosure. No representation or warranty by Pubco in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Priveco pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.


5.

CLOSING CONDITIONS

      5.1

Conditions Precedent to Closing by Pubco. The obligation of Pubco to consummate
the Transaction is subject to the satisfaction or written waiver of the
conditions set forth below by a date mutually agreed upon by the parties hereto
in writing and in accordance with Section 10.6. The Closing of the Transaction
contemplated by this Agreement will be deemed to mean a waiver of all conditions
to Closing. These conditions precedent are for the benefit of Pubco and may be
waived by Pubco in its sole discretion.

      (a)

Representations and Warranties. The representations and warranties of Priveco
and the Selling Shareholder set forth in this Agreement will be true, correct
and complete in all respects as of the Closing Date, as though made on and as of
the Closing Date and Priveco will have delivered to Pubco a certificate dated as
of the Closing Date, to the effect that the representations and warranties made
by Priveco in this Agreement are true and correct.

      (b)

Performance. All of the covenants and obligations that Priveco and the Selling
Shareholder is required to perform or to comply with pursuant to this Agreement
at or prior to the Closing must have been performed and complied with in all
material respects.

      (c)

Transaction Documents. This Agreement, the Priveco Documents, the Priveco
Financial Statements and all other documents necessary or reasonably required to
consummate the Transaction, all in form and substance reasonably satisfactory to
Pubco, will have been executed and delivered to Pubco.


--------------------------------------------------------------------------------

- 18 -

  (d)

Financing. Priveco shall close a financing of debt and/or equity for an
aggregate of USD $2,500,000, (the “Priveco Financing”) prior to the Closing Date
and on mutually agreeable terms by the parties to this Agreement.

        (e)

Third Party Consents. Pubco will have received duly executed copies of all third
party consents and approvals contemplated by this Agreement, in form and
substance reasonably satisfactory to Pubco.

        (f)

No Liabilities. The Priveco Financial Statements will be free of any material
liabilities as of the Priveco Accounting Date, other than as stated in the
Priveco financial statements.

        (g)

Employment Agreements. Pubco will have received from Priveco copies of all
agreements or arrangements that evidence the employment of all of the hourly and
salaried employees of Priveco as set out on Schedule 8 attached hereto, which
constitute all of the employees reasonably necessary to operate the business of
Priveco substantially as presently operated.

        (h)

No Material Adverse Change. No Priveco Material Adverse Effect will have
occurred since the date of this Agreement.

        (i)

No Action. No suit, action, or proceeding will be pending or threatened which
would:


  (i)

prevent the consummation of any of the transactions contemplated by this
Agreement; or

        (ii)

cause the Transaction to be rescinded following consummation.


  (j)

Outstanding Shares. Priveco will have no more than 100 shares of Priveco Common
Stock issued and outstanding on the Closing Date.

        (k)

Due Diligence Review of Financial Statements. Pubco and its accountants will be
reasonably satisfied with their due diligence investigation and review of the
Priveco Financial Statements.

        (l)

Due Diligence Generally. Pubco and its solicitors will be reasonably satisfied
with their due diligence investigation of Priveco that is reasonable and
customary in a transaction of a similar nature to that contemplated by the
Transaction, including:


  (i)

materials, documents and information in the possession and control of Priveco
and the Selling Shareholder which are reasonably germane to the Transaction;

        (ii)

a physical inspection of the assets of Priveco by Pubco or its representatives;
and

        (iii)

title to the material assets of Priveco.


  (m)

Compliance with Securities Laws. Pubco will have received evidence satisfactory
to Pubco that the Pubco Shares issuable in the Transaction will be issuable
without registration pursuant to the Securities Act in reliance on an exemption
from the registration requirements of the Securities Act provided by Regulation
S and/or Regulation D.


--------------------------------------------------------------------------------

- 19 -

In order to establish the availability of the safe harbor from the registration
requirements of the Securities Act for the issuance of the Pubco Shares to the
Selling Shareholder or their nominees, Priveco will deliver to Pubco on Closing,
the applicable Certificate duly executed by each Selling Shareholder.

5.2

Conditions Precedent to Closing by Priveco. The obligation of Priveco and the
Selling Shareholder to consummate the Transaction is subject to the satisfaction
or written waiver of the conditions set forth below by a date mutually agreed
upon by the parties hereto in writing and in accordance with Section 10.6. The
Closing of the Transaction will be deemed to mean a waiver of all conditions to
Closing. These conditions precedent are for the benefit of Priveco and the
Selling Shareholder and may be waived by Priveco and the Selling Shareholder in
their discretion.

      (a)

Representations and Warranties. The representations and warranties of Pubco set
forth in this Agreement will be true, correct and complete in all respects as of
the Closing Date, as though made on and as of the Closing Date and Pubco will
have delivered to Priveco a certificate dated the Closing Date, to the effect
that the representations and warranties made by Pubco in this Agreement are true
and correct.

      (b)

Performance. All of the covenants and obligations that Pubco are required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
must have been performed and complied with in all material respects. Pubco must
have delivered each of the documents required to be delivered by it pursuant to
this Agreement.

      (c)

Transaction Documents. This Agreement, the Pubco Documents and all other
documents necessary or reasonably required to consummate the Transaction, all in
form and substance reasonably satisfactory to Priveco, will have been executed
and delivered by Pubco.

      (d)

No Material Adverse Change. No Pubco Material Adverse Effect will have occurred
since the date of this Agreement.

      (e)

Management. Pubco shall have appointed Dave Chalk as a director of Pubco prior
to the Closing Date.

      (f)

No Action. No suit, action, or proceeding will be pending or threatened before
any governmental or regulatory authority wherein an unfavorable judgment, order,
decree, stipulation, injunction or charge would:


  (i)

prevent the consummation of any of the transactions contemplated by this
Agreement; or

        (ii)

cause the Transaction to be rescinded following consummation.


  (g)

Outstanding Shares. On the Closing Date, Pubco will have a maximum of
680,563,333 common shares issued and outstanding in the capital stock of Pubco,
consisting of:

          (i)

300,000,000 Pubco Shares issued pursuant to this Agreement;

          (ii)

30,000,000 common shares of the capital stock of Pubco issued pursuant to
Section 7.5 of this Agreement (the “Finder’s Shares”); and


--------------------------------------------------------------------------------

- 20 -

  (iii)

200,563,333common shares of the capital stock of Pubco held by the current
shareholders of Pubco as of this Agreement.

        (iv)

A maximum of 150,000,000 common shares of the capital stock of Pubco to be
issued pursuant to a private placements and debt settlement prior to closing.


  (h)

Authorized Share Capital of Pubco. As of the Closing Date, to provide for the
valid issuance of the Pubco Shares the Finder’s Shares, Pubco shall have
increased the entire authorized capital of common stock by Pubco to an amount
that is greater than or equal to the aggregate of the Pubco Shares, the Finder’s
Shares and all of the issued and outstanding common shares of Pubco as of the
date of this Agreement.

        (i)

Due Diligence Generally. Priveco will be reasonably satisfied with their due
diligence investigation of Pubco that is reasonable and customary in a
transaction of a similar nature to that contemplated by the Transaction.


6.

ADDITIONAL COVENANTS OF THE PARTIES

    6.1

Notification of Financial Liabilities. Priveco and Pubco will immediately notify
the other in accordance with Section 10.6 hereof, if either party receives any
advice or notification from its independent certified public accounts that the
other party has used any improper accounting practice that would have the effect
of not reflecting or incorrectly reflecting in the books, records, and accounts
of such party, any properties, assets, Liabilities, revenues, or expenses.
Notwithstanding any statement to the contrary in this Agreement, this covenant
will survive Closing and continue in full force and effect.

    6.2

Access and Investigation. Between the date of this Agreement and the Closing
Date, Priveco, on the one hand, and Pubco, on the other hand, will, and will
cause each of their respective representatives to:


  (a)

afford the other and its representatives full and free access to its personnel,
properties, assets, contracts, books and records, and other documents and data;

        (b)

furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request; and

        (c)

furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.


All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party. Each party will instruct its auditors to co- operate with the other
party and its representatives in connection with such investigations.

    6.3

Confidentiality. All information regarding the business of Priveco including,
without limitation, financial information that Priveco provides to Pubco during
Pubco’s due diligence investigation of Priveco will be kept in strict confidence
by Pubco and will not be used (except in connection with due diligence), dealt
with, exploited or commercialized by Pubco or disclosed to any third party
(other than Pubco’s professional accounting and legal advisors) without the
prior written consent of Priveco. If the Transaction contemplated by this
Agreement does not proceed for any reason, then upon receipt of a written
request from Priveco, Pubco will immediately return to Priveco (or as directed
by Priveco) any information received regarding Priveco’s business. Likewise, all
information regarding the business of Pubco including, without limitation,
financial information that Pubco provides to Priveco during its due diligence
investigation of Pubco will be kept in strict confidence by Priveco and will not
be used (except in connection with due diligence), dealt with, exploited or
commercialized by Priveco or disclosed to any third party (other than Priveco’s
professional accounting and legal advisors) without Pubco’s prior written
consent. If the Transaction contemplated by this Agreement does not proceed for
any reason, then upon receipt of a written request from Pubco, Priveco will
immediately return to Pubco (or as directed by Pubco) any information received
regarding Pubco’s business.


--------------------------------------------------------------------------------

- 21 -

6.4

Notification. Between the date of this Agreement and the Closing Date, each of
the parties to this Agreement will promptly notify the other parties in writing
if it becomes aware of any fact or condition that causes or constitutes a
material breach of any of its representations and warranties as of the date of
this Agreement, if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. Should any such fact or condition require any change in the Schedules
relating to such party, such party will promptly deliver to the other parties a
supplement to the Schedules specifying such change. During the same period, each
party will promptly notify the other parties of the occurrence of any material
breach of any of its covenants in this Agreement or of the occurrence of any
event that may make the satisfaction of such conditions impossible or unlikely.

      6.5

Exclusivity. Until such time, if any, as this Agreement is terminated pursuant
to the terms of this Agreement, Priveco and Pubco will not, directly or
indirectly, solicit, initiate, entertain or accept any inquiries or proposals
from, discuss or negotiate with, provide any non-public information to, or
consider the merits of any unsolicited inquiries or proposals from, any person
or entity relating to any transaction involving the sale of the business or
assets (other than in the ordinary course of business), or any of the capital
stock of Priveco or Pubco, as applicable, or any merger, consolidation, business
combination, or similar transaction other than as contemplated by this
Agreement.

      6.6

Conduct of Priveco and Pubco Business Prior to Closing. From the date of this
Agreement to the Closing Date, and except to the extent that Pubco otherwise
consents in writing, Priveco will operate its business substantially as
presently operated and only in the ordinary course and in compliance with all
applicable laws, and use its best efforts to preserve intact its good reputation
and present business organization and to preserve its relationships with persons
having business dealings with it. Likewise, from the date of this Agreement to
the Closing Date, and except to the extent that Priveco otherwise consents in
writing, Pubco will operate its business substantially as presently operated and
only in the ordinary course and in compliance with all applicable laws, and use
its best efforts to preserve intact its good reputation and present business
organization and to preserve its relationships with persons having business
dealings with it.

      6.7

Certain Acts Prohibited – Priveco. Except as expressly contemplated by this
Agreement or for purposes in furtherance of this Agreement, between the date of
this Agreement and the Closing Date, Priveco will not, without the prior written
consent of Pubco:

      (a)

amend its Certificate of Incorporation, Articles of Incorporation or other
incorporation documents;


--------------------------------------------------------------------------------

- 22 -

  (b)

incur any liability or obligation or encumber or permit the encumbrance of any
properties or assets of Priveco except in the ordinary course of business;

        (c)

dispose of or contract to dispose of any Priveco property or assets, including
the Intellectual Property Assets, except in the ordinary course of business
consistent with past practice of Priveco;

        (d)

issue, deliver, sell, pledge or otherwise encumber or subject to any lien any
shares of the Priveco Common Stock, or any rights, warrants or options to
acquire, any such shares, voting securities or convertible securities;

        (e)  


  (i)

declare, set aside or pay any dividends on, or make any other distributions in
respect of the Priveco Common Stock, or

        (ii)

split, combine or reclassify any Priveco Common Stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of Priveco Common Stock; or


  (f)

materially increase benefits or compensation expenses of Priveco, other than as
contemplated by the terms of any employment agreement in existence on the date
of this Agreement, increase the cash compensation of any director, executive
officer or other key employee or pay any benefit or amount not required by a
plan or arrangement as in effect on the date of this Agreement to any such
person.


6.8

Certain Acts Prohibited - Pubco. Except as expressly contemplated by this
Agreement, between the date of this Agreement and the Closing Date, Pubco will
not, without the prior written consent of Priveco:

      (a)

incur any liability or obligation or encumber or permit the encumbrance of any
properties or assets of Pubco except in the ordinary course of business
consistent with past practice;

      (b)

dispose of or contract to dispose of any Pubco property or assets except in the
ordinary course of business consistent with past practice;

      (c)

declare, set aside or pay any dividends on, or make any other distributions in
respect of the Pubco Common Stock; or

      (d)

materially increase benefits or compensation expenses of Pubco, increase the
cash compensation of any director, executive officer or other key employee or
pay any benefit or amount to any such person.


6.9

Public Announcements. Pubco and Priveco each agree that they will not release or
issue any reports or statements or make any public announcements relating to
this Agreement or the Transaction contemplated herein without the prior written
consent of the other party, except as may be required upon written advice of
counsel to comply with applicable laws or regulatory requirements after
consulting with the other party hereto and seeking their reasonable consent to
such announcement.


--------------------------------------------------------------------------------

- 23 -

6.10

Employment Agreements. Between the date of this Agreement and the Closing Date,
Priveco will have made necessary arrangements to employ all of the hourly and
salaried employees of Priveco reasonably necessary to operate such business
substantially as presently operated. Priveco agrees to provide copies of all
such agreements and arrangements that evidence such employment at or prior to
Closing.

      6.11

Royalty Audit. Priveco shall:

      (a)

grant the right to any holder(s) of all or part of the Royalty to inspect the
ordinary course of business, corporate and financial records of Priveco (the
“Royalty Records”) for the purpose of determining due payment of the Royalty
pursuant to this Agreement; and

      (b)

make the Royalty Records available for inspection for the purpose set out in
Section 6.11(a) of this Agreement at least two consecutive business hours per
day between 9:00 a.m. to 4:00 p.m., Monday to Friday, excluding statutory
holidays observed, in Alberta.


7.

CLOSING

      7.1

Closing. The Closing shall take place on the Closing Date at the offices of the
lawyers for Pubco or at such other location as agreed to by the parties.
Notwithstanding the location of the Closing, each party agrees that the Closing
may be completed by the exchange of undertakings between the respective legal
counsel for Priveco and Pubco, provided such undertakings are satisfactory to
each party’s respective legal counsel.

      7.2

Closing Deliveries of Priveco and the Selling Shareholder. At Closing, Priveco
and the Selling Shareholder will deliver or cause to be delivered the following,
fully executed and in the form and substance reasonably satisfactory to Pubco:

      (a)

copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Priveco evidencing approval of this Agreement and the
Transaction;

      (b)

if the Selling Shareholder appoints any person, by power of attorney or
equivalent, to execute this Agreement or any other agreement, document,
instrument or certificate contemplated by this agreement, on behalf of the
Selling Shareholder, a valid and binding power of attorney or equivalent from
such Selling Shareholder;

      (c)

share certificates, if issued, representing the Priveco Shares as required by
Section 2.3 of this Agreement;

      (d)

all certificates and other documents required by Sections 2.3 and 5.1 of this
Agreement;

      (e)

the Priveco Documents and any other necessary documents, each duly executed by
Priveco, as required to give effect to the Transaction; and

      (f)

copies of all agreements and arrangements required by this Agreement.


7.3

Closing Deliveries of Pubco. At Closing, Pubco will deliver or cause to be
delivered the following, fully executed and in the form and substance reasonably
satisfactory to Priveco:

      (a)

copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Pubco evidencing approval of this Agreement and the
Transaction;


--------------------------------------------------------------------------------

- 24 -

  (b)

all certificates and other documents required by Section 5.2 of this Agreement;

        (c)

all certificates, stock powers, and other documents required for the
cancellation or consolidation of a sufficient amount of Pubco common shares to
comply with Section 5.2(g) herein; and

        (d)

the Pubco Documents and any other necessary documents, each duly executed by
Pubco, as required to give effect to the Transaction.


7.4

Delivery of Financial Statements. Prior to the Closing Date, Priveco will have
delivered to Pubco the Priveco Financial Statements and financial statements for
the interim period ended on the Priveco Accounting Date.

    7.5

Finder’s Fee. On the Closing Date, Pubco, Priveco and the Selling Shareholder
agree that Pubco shall enter into an agreement with a person (the “Finder”), as
compensation for the introduction of Priveco and the Selling Shareholder to
Pubco and assistance to Pubco in the negotiation of the acquisition of the
Priveco Shares, to issue 30,000,000 restricted common shares of Pubco to the
Finder.

    7.6

Additional Closing Delivery of Pubco. At Closing, Pubco will deliver or cause to
be delivered the share certificates representing the Pubco Shares.

    8.

TERMINATION

    8.1

Termination. This Agreement may be terminated at any time prior to the Closing
Date contemplated hereby by:


  (a)

mutual agreement of Pubco and Priveco;

        (b)

Pubco, if there has been a material breach by Priveco or the Selling Shareholder
of any material representation, warranty, covenant or agreement set forth in
this Agreement on the part of Priveco or the Selling Shareholder that is not
cured, to the reasonable satisfaction of Pubco, within ten business days after
notice of such breach is given by Pubco (except that no cure period will be
provided for a breach by Priveco or the Selling Shareholder that by its nature
cannot be cured);

        (c)

Priveco, if there has been a material breach by Pubco of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Pubco that is not cured by the breaching party, to the reasonable
satisfaction of Priveco, within ten business days after notice of such breach is
given by Priveco (except that no cure period will be provided for a breach by
Pubco that by its nature cannot be cured);

        (d)

Pubco or Priveco, if the Transaction is not closed by June 30, 2015, unless the
parties hereto agree to extend such date in writing; or

        (e)

Pubco or Priveco if any permanent injunction or other order of a governmental
entity of competent authority preventing the consummation of the Transaction
contemplated by this Agreement has become final and non-appealable.


8.2

Effect of Termination. In the event of the termination of this Agreement as
provided in Section 8.1, this Agreement will be of no further force or effect,
provided, however, that no termination of this Agreement will relieve any party
of liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any obligations.


--------------------------------------------------------------------------------

- 25 -

9.

INDEMNIFICATION, REMEDIES, SURVIVAL

      9.1

Certain Definitions. For the purposes of this Article 9, the terms “Loss” and
“Losses” mean any and all demands, claims, actions or causes of action,
assessments, losses, damages, Liabilities, costs, and expenses, including
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive damages suffered by Pubco or Priveco
including damages for lost profits or lost business opportunities.

      9.2

Agreement of Priveco to Indemnify. Priveco will indemnify, defend, and hold
harmless, to the full extent of the law, Pubco and its shareholders from,
against, and in respect of any and all Losses asserted against, relating to,
imposed upon, or incurred by Pubco and its shareholders by reason of, resulting
from, based upon or arising out of:

      (a)

the breach by Priveco of any representation or warranty of Priveco contained in
or made pursuant to this Agreement, any Priveco Document or any certificate or
other instrument delivered pursuant to this Agreement; or

      (b)

the breach or partial breach by Priveco of any covenant or agreement of Priveco
made in or pursuant to this Agreement, any Priveco Document or any certificate
or other instrument delivered pursuant to this Agreement.


9.3

Agreement of the Selling Shareholder to Indemnify. The Selling Shareholder will
indemnify, defend, and hold harmless, to the full extent of the law, Pubco and
its shareholders from, against, and in respect of any and all Losses asserted
against, relating to, imposed upon, or incurred by Pubco and its shareholders by
reason of, resulting from, based upon or arising out of:

      (a)

any breach by the Selling Shareholder of Section 2.2 of this Agreement; or

      (b)

any misstatement, misrepresentation or breach of the representations and
warranties made by the Selling Shareholder contained in or made pursuant to the
Certificate executed by the Selling Shareholder or their nominee as part of the
share exchange procedure detailed in Section 2.3 of this Agreement.


9.4

Agreement of Pubco to Indemnify. Pubco will indemnify, defend, and hold
harmless, to the full extent of the law, Priveco and the Selling Shareholder
from, against, for, and in respect of any and all Losses asserted against,
relating to, imposed upon, or incurred by Priveco and the Selling Shareholder by
reason of, resulting from, based upon or arising out of:

      (a)

the breach by Pubco of any representation or warranty of Pubco contained in or
made pursuant to this Agreement, any Pubco Document or any certificate or other
instrument delivered pursuant to this Agreement; or

      (b)

the breach or partial breach by Pubco of any covenant or agreement of Pubco made
in or pursuant to this Agreement, any Pubco Document or any certificate or other
instrument delivered pursuant to this Agreement.


--------------------------------------------------------------------------------

- 26 -

10.

MISCELLANEOUS PROVISIONS

    10.1

Effectiveness of Representations; Survival. Each party is entitled to rely on
the representations, warranties and agreements of each of the other parties and
all such representation, warranties and agreement will be effective regardless
of any investigation that any party has undertaken or failed to undertake.
Unless otherwise stated in this Agreement, and except for instances of fraud,
the representations, warranties and agreements will survive the Closing Date and
continue in full force and effect until one year after the Closing Date.

    10.2

Further Assurances. Each of the parties hereto will co-operate with the others
and execute and deliver to the other parties hereto such other instruments and
documents and take such other actions as may be reasonably requested from time
to time by any other party hereto as necessary to carry out, evidence, and
confirm the intended purposes of this Agreement.

    10.3

Amendment. This Agreement may not be amended except by an instrument in writing
signed by each of the parties.

    10.4

Expenses. Pubco will bear all costs incurred in connection with the preparation,
execution and performance of this Agreement and the Transaction contemplated
hereby, including all fees and expenses of agents, representatives, legal and
accountants.

    10.5

Entire Agreement. This Agreement, the schedules attached hereto and the other
documents in connection with this transaction contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto. Any preceding correspondence or offers are
expressly superseded and terminated by this Agreement.

    10.6

Notices. All notices and other communications required or permitted under to
this Agreement must be in writing and will be deemed given if sent by personal
delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the addresses (or
at such other address for a party as will be specified by like notice) on the
first page of this Agreement.

   

All such notices and other communications will be deemed to have been received:


  (a)

in the case of personal delivery, on the date of such delivery;

        (b)

in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;

        (c)

in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and

        (d)

in the case of mailing, on the fifth business day following mailing.


10.7

Headings. The headings contained in this Agreement are for convenience purposes
only and will not affect in any way the meaning or interpretation of this
Agreement.

    10.8

Benefits. This Agreement is and will only be construed as for the benefit of or
enforceable by those persons party to this Agreement.


--------------------------------------------------------------------------------

- 27 -

10.9

Assignment. This Agreement may not be assigned (except by operation of law) by
any party without the consent of the other parties.

    10.10

Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Nevada applicable to contracts made and to be
performed therein.

    10.11

Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.

    10.12

Gender. All references to any party will be read with such changes in number and
gender as the context or reference requires.

    10.13

Business Days. If the last or appointed day for the taking of any action
required or the expiration of any rights granted herein shall be a Saturday,
Sunday or a legal holiday in the State of Nevada, then such action may be taken
or right may be exercised on the next succeeding day which is not a Saturday,
Sunday or such a legal holiday.

    10.14

Counterparts. This Agreement may be executed in one or more counterparts, all of
which will be considered one and the same agreement and will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

    10.15

Fax and PDF Execution. This Agreement may be executed by delivery of executed
signature pages by fax or PDF document via Email and such execution will be
effective for all purposes.

    10.16

Independent Legal Advice. Priveco and the Selling Shareholder jointly and
severally acknowledge that:


  (a)

this Agreement was prepared by the W.L. Macdonald Law Corporation for Pubco;

        (b)

W.L. Macdonald Law Corporation received instructions from Pubco and does not
represent Priveco or the Selling Shareholder in regards to this Agreement;

        (c)

Priveco and the Selling Shareholder have been requested by Pubco and W.L.
Macdonald Law Corporation to obtain independent legal counsel and advice on this
Agreement prior to signing this Agreement;

        (d)

Priveco and the Selling Shareholder have been given adequate time to obtain
independent legal advice;

        (e)

by signing this Agreement, Priveco and the Selling Shareholder confirm that
Priveco and the Selling Shareholder fully understand this Agreement; and

        (f)

by signing this Agreement without first obtaining independent legal advice,
Priveco and the Selling Shareholder waive their respective rights to obtain
independent legal advice.

[THIS PART LEFT INTENTIONALLY BLANK]

--------------------------------------------------------------------------------

- 28 -

10.17

Schedules and Exhibits. The schedules and exhibits are attached to this
Agreement and incorporated herein.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

WOLVERINE EXPLORATION INC.

  /s/ Richard Haderer   Per:       Name: Richard Haderer     Title: Director,
Principal Executive Officer,     Principal Financial Officer and Principal    
Accounting Officer  

 

ENIGMAMOBIL INC.

  /s/ David Chalk   Per:        Name: Dave Chalk     Title: President and
Director  


Signed, sealed and delivered by )   DAVE CHALK in the presence of: )     )   /s/
Jacquelyn C. Peterson )     )   Signature of Witness ) /s/ David Chalk   )  
Jacquelyn C. Peterson ) DAVE CHALK   )   Name of Witness )     )  


--------------------------------------------------------------------------------

SCHEDULE 1
TO THE SHARE EXCHANGE AGREEMENT AMONG WOLVERINE EXPLORATION INC.,
ENIGMAMOBIL INC. AND THE SELLING SHAREHOLDER AS SET OUT IN THE
SHARE EXCHANGE AGREEMENT


THE SELLING SHAREHOLDER




Name
Number of
Common Shares of
Priveco held before
Closing
Number of
Common Shares of
Priveco held after
Closing
Total Number of
Pubco Shares to be
issued by Pubco on
Closing
Dave Chalk 100 75 300,000,000        


--------------------------------------------------------------------------------

SCHEDULE 2
TO THE SHARE EXCHANGE AGREEMENT AMONG WOLVERINE EXPLORATION INC.,
ENIGMAMOBIL INC. AND THE SELLING SHAREHOLDER AS SET OUT IN THE
SHARE EXCHANGE AGREEMENT


CERTIFICATE OF NON-U.S. SHAREHOLDER

In connection with the issuance of common stock (the “Pubco Shares” and,
together with the Pubco Shares, the “Pubco Securities”) of Wolverine Exploration
Inc., a company incorporated pursuant to the laws of the State of Nevada
(“Pubco”), to the undersigned, pursuant to that certain Share Exchange Agreement
dated April ______________, 2015 (the “Agreement”), among Pubco, EnigmaMobil
Inc., a company incorporated pursuant to the laws of the Province of Alberta
(“Priveco”), and the shareholders of Priveco as set out in the Agreement (each,
a “Selling Shareholder”), the undersigned hereby agrees, acknowledges,
represents and warrants that:

            1.        the undersigned is not a “U.S. Person” as such term is
defined by Rule 902 of Regulation S under the United States Securities Act of
1933, as amended (“U.S. Securities Act”) (the definition of which includes, but
is not limited to, an individual resident in the U.S. and an estate or trust of
which any executor or administrator or trust, respectively is a U.S. Person and
any partnership or corporation organized or incorporated under the laws of the
U.S.);

            2.        none of the Pubco Securities have been or will be
registered under the U.S. Securities Act, or under any state securities or “blue
sky” laws of any state of the United States, and may not be offered or sold in
the United States or, directly or indirectly, to U.S. Persons, as that term is
defined in Regulation S, except in accordance with the provisions of Regulation
S or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the U.S. Securities Act and in compliance with any
applicable state and foreign securities laws;

            3.        the undersigned understands and agrees that offers and
sales of any of the Pubco Securities prior to the expiration of a period of one
year after the date of original issuance of the Pubco Securities (the one year
period hereinafter referred to as the Distribution Compliance Period) shall only
be made in compliance with the safe harbor provisions set forth in Regulation S,
pursuant to the registration provisions of the U.S. Securities Act or an
exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the U.S. Securities Act or an exemption therefrom and in each case
only in accordance with applicable state and foreign securities laws;

            4.        the undersigned understands and agrees not to engage in
any hedging transactions involving any of the Pubco Securities unless such
transactions are in compliance with the provisions of the U.S. Securities Act
and in each case only in accordance with applicable state and provincial
securities laws;

            5.        the undersigned is acquiring the Pubco Securities for
investment only and not with a view to resale or distribution and, in
particular, it has no intention to distribute either directly or indirectly any
of the Pubco Securities in the United States or to U.S. Persons;

            6.        the undersigned has not acquired the Pubco Securities as a
result of, and will not itself engage in, any directed selling efforts (as
defined in Regulation S under the U.S. Securities Act) in the United States in
respect of the Pubco Securities which would include any activities undertaken
for the purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the Pubco
Securities; provided, however, that the undersigned may sell or otherwise
dispose of the Pubco Securities pursuant to registration thereof under the U.S.
Securities Act and any applicable state and provincial securities laws or under
an exemption from such registration requirements;

--------------------------------------------------------------------------------

- 2 -

            7.        the statutory and regulatory basis for the exemption
claimed for the sale of the Pubco Securities, although in technical compliance
with Regulation S, would not be available if the offering is part of a plan or
scheme to evade the registration provisions of the U.S. Securities Act or any
applicable state and provincial securities laws;

            8.        the undersigned has not undertaken, and will have no
obligation, to register any of the Pubco Securities under the U.S. Securities
Act;

            9.        Pubco is entitled to rely on the acknowledgements,
agreements, representations and warranties and the statements and answers of the
Selling Shareholder contained in the Agreement and those of the undersigned
contained in this Certificate, and the undersigned will hold harmless Pubco from
any loss or damage either one may suffer as a result of any such
acknowledgements, agreements, representations and/or warranties made by the
Selling Shareholder and/or the undersigned not being true and correct;

            10.      the undersigned has been advised to consult their own
respective legal, tax and other advisors with respect to the merits and risks of
an investment in the Pubco Securities and, with respect to applicable resale
restrictions, is solely responsible (and Pubco is not in any way responsible)
for compliance with applicable resale restrictions;

            11.      none of the Pubco Securities are listed on any stock
exchange or automated dealer quotation system and no representation has been
made to the undersigned that any of the Pubco Securities will become listed on
any stock exchange or automated dealer quotation system, except that currently
certain market makers make market in the common shares of Pubco on the OTC
Bulletin Board;

            12.      the undersigned is outside the United States when receiving
and executing this Agreement and is acquiring the Pubco Securities as principal
for their own account, for investment purposes only, and not with a view to, or
for, resale, distribution or fractionalization thereof, in whole or in part, and
no other person has a direct or indirect beneficial interest in the Pubco
Securities;

            13.      neither the SEC nor any other securities commission or
similar regulatory authority has reviewed or passed on the merits of the Pubco
Securities;

            14.      the Pubco Securities are not being acquired, directly or
indirectly, for the account or benefit of a U.S. Person or a person in the
United States;

            15.      the undersigned acknowledges and agrees that Pubco shall
refuse to register any transfer of Pubco Securities not made in accordance with
the provisions of Regulation S, pursuant to registration under the U.S.
Securities Act, or pursuant to an available exemption from registration under
the U.S. Securities Act;

            16.      the undersigned understands and agrees that the Pubco
Securities will bear the following legend:

> > “THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE
> > TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN)
> > PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
> > AMENDED (THE “1933 ACT”).

--------------------------------------------------------------------------------

- 3 -

> > NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE
> > 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY
> > NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS
> > DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS
> > OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION
> > STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR
> > IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933
> > ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
> > LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
> > CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S.
> > PERSON” ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.”

            17.        the address of the undersigned included herein is the
sole address of the undersigned as of the date of this certificate.

IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.

Dated: April_____, 2015 Signature           Print Name           Title (if
applicable)           Address          


--------------------------------------------------------------------------------

SCHEDULE 3
TO THE SHARE EXCHANGE AGREEMENT AMONG WOLVERINE EXPLORATION INC.,
ENIGMAMOBIL INC. AND THE SELLING SHAREHOLDER AS SET OUT IN THE
SHARE EXCHANGE AGREEMENT


DIRECTORS AND OFFICERS OF PRIVECO

Directors:

  1.

Dave Chalk

Officers:

  1.

Dave Chalk


--------------------------------------------------------------------------------

SCHEDULE 4
TO THE SHARE EXCHANGE AGREEMENT AMONG WOLVERINE EXPLORATION INC.,
ENIGMAMOBIL INC. AND THE SELLING SHAREHOLDER AS SET OUT IN THE
SHARE EXCHANGE AGREEMENT


DIRECTORS AND OFFICERS OF PUBCO

Directors:

  1.

Richard Haderer

        2.

Luke Rich

        3.

David Chalk

Officers:

  1.

Richard Haderer – Chief Executive Officer and Chief Financial Officer; and

        2.

Luke Rich – Vice President, Exploration and Business Development.


--------------------------------------------------------------------------------

SCHEDULE 5
TO THE SHARE EXCHANGE AGREEMENT AMONG WOLVERINE EXPLORATION INC.,
ENIGMAMOBIL INC. AND THE SELLING SHAREHOLDER AS SET OUT IN THE
SHARE EXCHANGE AGREEMENT


PRIVECO MATERIAL LEASES, SUBLEASES, CLAIMS, CAPITAL EXPENDITURES,
TAXES AND OTHER PROPERTY INTERESTS


  With: Dated: Material Terms/Description: 1. None    


--------------------------------------------------------------------------------

SCHEDULE 6
TO THE SHARE EXCHANGE AGREEMENT AMONG WOLVERINE EXPLORATION INC.,
ENIGMAMOBIL INC. AND THE SELLING SHAREHOLDER AS SET OUT IN THE
SHARE EXCHANGE AGREEMENT


PRIVECO INTELLECTUAL PROPERTY

  Identifier: Description: 1. N/A ENIGMA™ Mobile Security App 2.     3.     4.  
  5.    


--------------------------------------------------------------------------------

SCHEDULE 7
TO THE SHARE EXCHANGE AGREEMENT AMONG WOLVERINE EXPLORATION INC.,
ENIGMAMOBIL INC. AND THE SELLING SHAREHOLDER AS SET OUT IN THE
SHARE EXCHANGE AGREEMENT


PRIVECO MATERIAL CONTRACTS

  With: Dated: Material Terms/Description: 1. None.    


--------------------------------------------------------------------------------

SCHEDULE 8
TO THE SHARE EXCHANGE AGREEMENT AMONG WOLVERINE EXPLORATION INC.,
ENIGMAMOBIL INC. AND THE SELLING SHAREHOLDER AS SET OUT IN THE
SHARE EXCHANGE AGREEMENT


PRIVECO EMPLOYMENT AGREEMENTS AND ARRANGEMENTS

As of the date of this Agreement, the following hourly and salaried employees of
Priveco are reasonably necessary to operate the business of Priveco as
substantially presently operated:

  With: Dated: Material Terms/Description: 1. None.    


--------------------------------------------------------------------------------

SCHEDULE 9
TO THE SHARE EXCHANGE AGREEMENT AMONG WOLVERINE EXPLORATION INC.,
ENIGMAMOBIL INC. AND THE SELLING SHAREHOLDER AS SET OUT IN THE
SHARE EXCHANGE AGREEMENT


SUBSIDIARIES

Pubco:

None.

Priveco:

None.

--------------------------------------------------------------------------------